DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (cls. 3, 5, 7) and Species II (Fig. 5) in the reply filed on 12/17/2020 is acknowledged. Claims 1 and 4-7 are hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2010/0198416) in view of Inagaki (JPH07248164A – provided by Applicant in the IDS). 

Regarding claim 3, Kasahara teaches a refrigeration cycle apparatus (see Title) comprising: 
a refrigeration cycle circuit (20, Fig. 1, see paragraph [0064]) including a compressor (21, Fig. 1, see paragraph [0065]), an outdoor heat exchanger (23, Fig. 1, see paragraph [0065]) and an indoor heat exchanger (27, Fig. 1, see paragraph [0065]); a liquid receiver (25, Fig. 1, see paragraph [0065]) provided in a second section of a plurality of sections located in the refrigeration cycle circuit (the section 25 is positioned within the circuit between the indoor heat exchanger 27 and the outdoor heat exchanger 23 in Fig. 1 is defined as the second section, as the limitation arbitrarily refers to a plurality of sections without defining them relative to anything, 
the plurality of sections including a first section and the second section, the first section being a section extending between the outdoor heat exchanger and the indoor heat exchanger through the compressor (see Fig. 1, 23 and 27 communicate with the compressor 21 via the valve 22 indicated by the solid lines in valve 22, see at least paragraph [0068]), the second section being a section extending between the outdoor heat exchanger and the indoor heat exchanger without extending through the compressor (see how the receiver 25 is positioned between 23 and 27 in Fig. 1 without a connection through the compressor); 
a first valve provided in the second section and between the outdoor heat exchanger and the liquid receiver (24, Fig. 1 paragraph [0073]) or provided in the first section (this limitation is not required as the claim is claimed in the alternative), 
the first valve being an electronic expansion valve (see paragraph [0073] which notes that 24 is an expansion valve), a solenoid valve or a motor valve (these limitations are not required as the claim is claimed in the alternative); 
a second valve provided in the second section and between the liquid receiver and the indoor heat exchanger (26, Fig. 1 paragraph [0073]), the second valve being an electronic expansion valve (see paragraph [0073] which notes that 26 is an expansion valve), a solenoid valve or a motor valve (these limitations are not required as the claim is claimed in the alternative); and 
a controller configured to control the second valve (see the control unit 44 which controls 26 per at least the Abstract). 

Inagaki teaches a refrigerator (Inagaki, Title) which features a controller which controls the compressor, condensing side valve and evaporating side valve (Inagaki, Abstract) wherein when the compressor is stopped the condensing side valve is closed, and after a predetermined time the evaporating side valve is closed (Inagaki, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kasahara with the teaching of controlling the first valve, second valve, and closing one of the valves when the compressor is stopped and then closing the other valve after a predetermined time elapses, as taught by Inagaki, in order to prevent refrigerant of being sucked into the compressor while it is off, thereby increasing the reliability of the compressor (Inagaki, paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763